USCA11 Case: 21-12282       Date Filed: 01/12/2022    Page: 1 of 10




                                          [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 21-12282
                     Non-Argument Calendar
                    ____________________

CHARLES P. SAPP, III,
As personal representative of the estate of Lewis Brown, Jr.,
                                                Plaintiff-Appellant,
EDWARD LEWIS BROWN, JR.,
                                                          Plaintiff,
versus
UNITED STATES OF AMERICA,


                                              Defendant-Appellee.
USCA11 Case: 21-12282           Date Filed: 01/12/2022       Page: 2 of 10




2                         Opinion of the Court                    21-12282

                       ____________________

            Appeal from the United States District Court
                for the Northern District of Florida
             D.C. Docket No. 1:18-cv-00176-AW-GRJ
                     ____________________

Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges.
PER CURIAM:
        Charles P. Sapp, III, as personal representative of the estate
of Edward Lewis Brown, Jr., appeals the district court’s order en-
tering judgment in favor of the United States after a bench trial on
his negligent security claim under the Federal Tort Claims Act, 28
U.S.C. § 1346(b)(1). Mr. Sapp asserts that the district court clearly
erred in finding that the physical altercation giving rise to the claim
was not reasonably foreseeable. He objects, in particular, to the
district court’s reliance upon the testimony of Dr. Uma Surya-
devara—a treating psychiatrist at the facility where the attack took
place—in making its foreseeability determination. For the follow-
ing reasons, we affirm. 1




1We assume the parties’ familiarity with the facts and procedural history and
set out only what is necessary to explain our decision. As to issues not dis-
cussed, we summarily affirm.
USCA11 Case: 21-12282       Date Filed: 01/12/2022    Page: 3 of 10




21-12282               Opinion of the Court                       3

                                 I
                                 A
      On September 29, 2015, Mr. Brown was attacked by a fellow
psychiatric patient, Cedric Brigham, at the Malcolm Randall VA
Medical Center in Gainesville, Florida. That evening, Mr. Brown
and Mr. Brigham were seated next to each other at dinner when
Mr. Brigham struck Mr. Brown in the head several times. Multiple
VA staff members were within a few feet of Mr. Brigham and Mr.
Brown when the incident took place and intervened immediately.
Unfortunately, the blows to his head caused Mr. Brown to develop
a hematoma in his brain. He later underwent surgery to stop the
bleeding. Mr. Brown eventually recovered and was released to his
home, but his mental and cognitive function declined over the next
several months.
        Mr. Brigham had dementia. He was placed under the care
of the VA’s psychiatric facility after being “Baker Acted,” see Fla.
Stat. § 394.467, by a VA physician on August 14, 2015. Approxi-
mately a month before the incident with Mr. Brown, Mr. Brigham
reportedly slapped an individual who yelled at him on two separate
occasions. In response to those incidents, Mr. Brigham’s treating
VA psychiatrists adjusted his medication—a medication meant to
treat his mood and behavior—twice. On September 2, 2015, Mr.
Brigham’s medication was doubled again. Records and testimony
reflect that Mr. Brigham responded well to the medication and
that, in the 27-days preceding the incident with Mr. Brown, he was
calm and compliant.
USCA11 Case: 21-12282           Date Filed: 01/12/2022        Page: 4 of 10




4                         Opinion of the Court                     21-12282



                                      B
       On September 12, 2018, Mr. Brown filed suit under the Fed-
eral Tort Claims Act, 28 U.S.C. § 1346(b)(1), in the District Court
for the Northern District of Florida, alleging, among other things,
that the VA negligently supervised Mr. Brigham on the night of the
assault and that his injuries were the result of that negligent super-
vision. After filing suit, Mr. Brown died from causes unrelated to
this matter, and his Estate was substituted as plaintiff. The case
was tried in the district court in a two-day bench trial on April 19
and 20, 2021. 2
       After the bench trial, the district court issued a final order
(the “Order”) finding that Mr. Brigham’s altercation with Mr.
Brown was not reasonably foreseeable. In its Order, the district
court noted that “testimony from the medical staff—Nurses
McQueen, Cue, and Duncan, and Dr. Suryadevara—along with the
other evidence presented, show there were no signs making it rea-
sonably foreseeable that [Mr.] Brigham would hurt another patient
that day.” D.E. 73 at 10. The district court further noted that,
though Mr. Brigham had slapped another individual on two prior
occasions during his time at the VA, records reflected that Mr.


2 Mr. Brown also sued under a theory of negligent infliction of emotional dis-
tress. On April 9, 2021, the district court granted the government’s renewed
motion for summary judgment on that claim and the bench trial proceeded
only as to the negligent security claim.
USCA11 Case: 21-12282        Date Filed: 01/12/2022      Page: 5 of 10




21-12282                Opinion of the Court                         5

Brigham “was doing well in his interactions with staff and other
patients in the month leading up to the assault[,]” that “his behav-
ior had changed for the better, making his past behavior a poor in-
dicator of his future conduct[,]” and that “there was no known an-
imosity between [Mr.] Brigham and [Mr.] Brown to make an alter-
cation foreseeable.” Id. at 10–12.
       As to Mr. Sapp’s burden to show foreseeability, the district
court explained that “the Estate did not respond in any meaningful
way to the changes in [Mr.] Brigham’s behavior” and instead “sug-
gested that [Mr.] Brigham’s medical condition meant he would al-
ways be a threat to others—forever—and that the changes in med-
ication could not help” even though “there was no medical testi-
mony or other evidence to support that.” Id. at 12–13. The district
court further found “[t]here was no evidence that [Mr.] Brigham
was in a constant state of needing one-to-one monitoring or some
other high-level supervision to protect the health and safety of oth-
ers.” Id. at 13.
                                  II
        In an appeal from a bench trial, we review the district court’s
findings of fact for clear error. See Fla. Int’l Univ. Bd. of Trustees
v. Fla. Nat’l Univ., Inc., 830 F. 3d 1242, 1254–55 (11th Cir. 2016). A
factual finding is clearly erroneous when, based on review of the
entire record, we are left with a definite and firm conviction that a
mistake has been made. Id. at 1255. “Where there are two permis-
sible views of the evidence, the factfinder’s choice between them
cannot be clearly erroneous.” Id. (quotation marks omitted).
USCA11 Case: 21-12282       Date Filed: 01/12/2022    Page: 6 of 10




6                      Opinion of the Court               21-12282

                                III
        The FTCA allows suit against the United States “under cir-
cumstances where the United States, if a private person, would be
liable to the claimant in accordance with the law of the place where
the act or omission occurred.” 28 U.S.C. § 1346(b)(1). Mr. Brown
was injured in Florida, and the parties agree that Florida law ap-
plies. To succeed on a negligence claim under Florida law, the
plaintiff must show that the defendant owed the plaintiff a duty of
care, that the defendant breached that duty, and that the breach
caused the plaintiff to suffer actual loss or damages. See Stone v.
United States, 373 F.3d 1129, 1130 (11th Cir. 2004).
       A claim for negligent security falls under Florida’s law on
premises liability. See Nicholson v. Stonybrook Apartments, LLC,
154 So. 3d 490, 494 (Fla. Dist. Ct. App. 2015) (finding “negligent
security cases fall under the auspices of premises liability as op-
posed to ordinary negligence”). A defendant’s duty of care in a
premises liability action depends on the plaintiff’s “status” on the
land. See Hammer v. Lee Memorial Health System, 2020 WL
999775, at *3 (M.D. Fla. Mar. 2, 2020). Mr. Brown was an invitee;
as such, the VA owed him a duty to “maintain its premises in a
reasonably safe condition,” including a duty to protect him “from
criminal attacks that are reasonably foreseeable.” Banosmoreno v.
Walgreens Co., 299 F. App’x 912, 913 (11th Cir. 2008). In other
words, under Florida law, “an owner of a premises has no duty to
protect an invitee from the willful criminal act of another unless
USCA11 Case: 21-12282        Date Filed: 01/12/2022      Page: 7 of 10




21-12282                Opinion of the Court                         7

that conduct could have been foreseen or anticipated.” Stone, 373
F.3d at 1132.
       Under Florida law, foreseeability is ordinarily an issue of
fact. See Wallace v. Dean, 3 So.3d 1035, 1038 n.18 (Fla. 2009). On
appeal, Mr. Sapp raises two claims, or rather, a central claim sup-
ported by a second assertion: (1) the district court’s finding that Mr.
Brigham’s attack was not reasonably foreseeable is clearly errone-
ous; and (2) the district court erred “as a matter of law” by relying
upon Dr. Suryadevara’s testimony when making its foreseeability
determination. We address each point below.
                                  A
        Mr. Sapp’s main argument is that the district court clearly
erred in finding that Mr. Brigham’s attack was not reasonably fore-
seeable. He asserts that “the preponderance of evidence in this
matter establishes that an assault by Mr. Brigham on another pa-
tient was, at all times, reasonably foreseeable, because the VA Med-
ical Center knew of Mr. Brigham’s dangerous propensities; and
failed to take reasonable steps to protect the other patients on the
ward.” Appellant’s Initial Br. at 28 (emphasis added). In Mr. Sapp’s
view, the VA’s awareness of Mr. Brigham’s prior violent outbursts
is insurmountable evidence that the attack on Mr. Brown was rea-
sonably foreseeable. Mr. Sapp asserts that the VA should have seg-
regated Mr. Brigham from all other patients or assigned a VA staff
member to monitor him at all times. In other words, any effort
made by the VA to protect other patients from potential harm by
USCA11 Case: 21-12282         Date Filed: 01/12/2022     Page: 8 of 10




8                       Opinion of the Court                  21-12282

Mr. Brigham short of total isolation or one-to-one monitoring
would amount to negligence.
       We agree with Mr. Sapp that knowledge of an individual’s
prior violent behavior is important evidence of foreseeability. See
Banosmoreno, 299 F. App’x at 913. It is not, however, the only
evidence a district court may consider when making a foreseeabil-
ity determination. Here, the district court acknowledged evidence
of Mr. Brigham’s prior violent outbursts but found testimony and
medical records regarding Mr. Brigham’s positive response to treat-
ment and medication to be persuasive evidence that his altercation
with Mr. Brown was not reasonably foreseeable. Mr. Sapp did not
present any medical testimony, expert testimony, or other evi-
dence that contradicts the district court’s finding that the VA’s in-
tervening treatment sufficiently mitigated Mr. Brigham’s potential
for aggressive behavior. In our view, therefore, it was not clear
error for the district court to find that it was not foreseeable that
Mr. Brigham would attack Mr. Brown (or any other patient) at din-
ner that evening.
                                   B
        Mr. Sapp also argues that “[b]ecause Florida courts recog-
nize the inability of a psychiatrist to predict whether or when any
mentally ill individual will do violence to themselves or others, [the
district court] committed an error as a matter of law by basing [its]
final order on the testimony of [Dr. Suryadevara].” Appellant’s In-
itial Br. at 25. In his reply brief, Mr. Sapp clarifies that he does not
assert that psychiatric testimony is inherently unreliable. See
USCA11 Case: 21-12282            Date Filed: 01/12/2022        Page: 9 of 10




21-12282                  Opinion of the Court                               9

Appellant’s Reply Br. at 10. Rather, he extrapolates that, because
Florida law does not generally impose a duty on psychiatrists to
lessen the risk that a patient might pose to themselves or others, a
psychiatrist’s contemporaneous “predictions” regarding how a pa-
tient is likely to behave in the future should not hold weight with
the court on a foreseeability determination. See Appellant’s Initial
Br. at 22–27; Appellant’s Reply Br. at 10–12. Mr. Sapp’s theory fails
for two reasons.
       First, Mr. Sapp does not cite to any case law, in Florida or
otherwise, extending the rationale animating the extent of a psy-
chiatrist’s duty in the negligence context to the appropriate weight
a psychiatrist’s diagnosis should be given at a trial. On the contrary,
as Mr. Sapp himself recognizes, “a psychiatrist’s diagnoses of a pa-
tient should be given a high degree of reliability[.]” Appellant’s Re-
ply Br. at 10. Indeed, where the court is called to make a determi-
nation regarding whether a particular psychiatric patient’s actions
were reasonably foreseeable, it is difficult to imagine an individual
better suited to testify on the matter than that patient’s treating
psychiatrist. 3
        Second, even if Mr. Sapp’s theory holds water, the district
court did not rely solely upon Dr. Suryadevara’s testimony in mak-
ing its foreseeability determination. The court explicitly found that


3We also note that Mr. Sapp did not object to Dr. Suryadevara’s testimony,
and, in fact, cited to her testimony multiple times in support of his own argu-
ments. See D.E. 70 at 9–10.
USCA11 Case: 21-12282        Date Filed: 01/12/2022     Page: 10 of 10




10                      Opinion of the Court                 21-12282

“the testimony from the medical staff—Nurses McQueen, Cue,
and Duncan . . . along with the other evidence presented, show
there were no signs making it reasonably foreseeable that [Mr.]
Brigham would hurt another patient that day.” D.E. 73 at 10. The
record is replete with testimony and other evidence reflecting that
Mr. Brigham was responding positively to medical treatment and
had not displayed any aggressive or violent behaviors in the month
preceding his altercation with Mr. Brown.
       The district court made clear, moreover, that Mr. Sapp failed
to present any evidence that Mr. Brigham required constant one-
to-one monitoring or any other increased supervision. On such a
record, we find no basis to hold that the district court’s finding that
the altercation between Mr. Brown and Mr. Brigham was not rea-
sonably foreseeable was clear error, with or without the benefit of
Dr. Suryadevara’s testimony. See Fla. Int’l Univ. Bd. of Trustees,
830 F. 3d at 1255 (holding that a factual finding is clearly erroneous
when, based on review of the entire record, we are left with a def-
inite and firm conviction that a mistake has been made).
                                  IV
       We affirm the district court’s order entering judgment in fa-
vor of the United States.
       AFFIRMED.